FINAL OFFICE ACTION
Acknowledgements

1.	This final Office Action addresses broadening reissue U.S. Application No. 16/907,621 (“instant application”).  Examiners find the actual filing date of the instant application is June 22, 2020. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 7,522,806, (“‘806 Patent”) issued April 21, 2009. The ‘806 Patent was filed on May 30, 2008 as U.S. Application No. 12/156,297 (“297 Application”), titled “FIBER OPTIC CABLE DISTRIBUTION BOX”.
3.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘806 Patent.
4.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘806 Patent.
5.	The ‘806 Patent issued with claims 1-15 (“Patented Claims”). In the preliminary amendment filed June 22, 2020 ("JUNE 2020 CLAIM AMENDMENTS"), claims 1-15 are cancelled and claims 16-22 are added.
6.	The instant application is the fourth reissue of the ‘806 Patent. The other reissues are:
RE48,063 issued on June 23, 2020 and filed as U.S. App. No. 15/390,085 December 23, 2016 (hereafter “R3”);
RE46,255 issued on December 27, 2016 and filed as U.S. App. No. 14/492,970 filed Sept. 22, 2014 (hereafter “R2”);
RE45,153 issued on September 23, 2014 and filed as U.S. App. No. 13/091,851 on April 21, 2011 (hereafter “R1”).

Priority Claims
7.	Examiners find the instant application is claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) to U.S. App. No. 60/880,169 filed March 27, 2007.
8.	Examiners find the instant application does not claim foreign priority.
9.	Because the instant application claims domestic priority to 60/880,169, the presumed effective U.S. filing date of the instant application is March 27, 2007.

AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remarks filed June 29, 2021
--Claim Objections--
11.	Examiners find an explanation of support under 37 CFR 1.173 for the claim amendments in the remarks. Thus, the objection to the JUNE 2020 CLAIM AMENDMENTS are withdrawn.

--Double Patenting--
12.	The terminal disclaimer filed June 29, 2021 has overcome the double patenting rejections. Thus, they are withdrawn.
--Specification Amendment filed June 29, 2021--
13.	The amendment to the specification filed June 29, 2021 has overcome the objection to the specification. Thus, it is withdrawn.
--Reissue Declaration--
14.	In the interest of compact prosecution, Applicant has proposed a reissue declaration, without inventor signatures, to have the description of the error examined prior to obtaining signatures.
The proposed error is insufficient because it states an error that was previously corrected by claim 27 of parent reissue RE46,255 (see MPEP §1414(II)(D). However, Examiners find claim 27 of the parent reissue is corrected in a different way than the instant claims. Thus, an acceptable error statement is suggested below. This statement is merely a suggestion and not required.
Claim 1 has been broadened by removing the limitation that “the interface compartment and the drum region are constructed and arranged so that a first set of fibers inside the interface compartment originate from inside an end portion of the cable wound about the first cylindrical wall of the drum region,” which is overly narrow and not required for patentability. The same error was corrected in the parent (i.e., claim 27 of RE46,255) but in a different way.
Specifically, the instant application corrects the error in a different way by claiming “a connector interface compartment closable by a cover lid that is constructed and arranged to permit an installer to access an interior of the connector interface compartment from outside, wherein at least a portion of the plurality of fiber optic adapters are covered by the cover lid when the cover lid is closed” whereas claim 27 of RE46,255 does not include this limitation.


Reissue Declaration
15.	Claims 16-22 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
	In the interest of compact prosecution, Applicant has filed a proposed declaration (“PROPOSED JUNE 2021 REISSUE DECLARATION”), without inventor signatures, to have the description of the error examined for compliance. Examiners find this proposed error description insufficient because it does not include a “statement to explain compliance with 37 CFR 1.175(f)(2),” i.e., how the same error is corrected in a different way than it is corrected in the parent reissue.
	Under MPEP §1414(II)(D):

    PNG
    media_image1.png
    311
    812
    media_image1.png
    Greyscale

The substantive part of the error statement of the PROPOSED JUNE 2021 REISSUE DECLARATION is reproduced below:

    PNG
    media_image2.png
    174
    590
    media_image2.png
    Greyscale

claim 27 of RE46,255) is also being corrected in the instant continuation reissue application (i.e., claim 16), but the error is being corrected in a different way. A “statement to explain compliance with 37 CFR 1.175(f)(2),” would address how the error is being corrected in a different way. See comparison below.
	Instant claim 16 is reproduced below.

    PNG
    media_image3.png
    425
    631
    media_image3.png
    Greyscale

	Parent claim 27 of RE46,255 is reproduced below.

    PNG
    media_image4.png
    358
    402
    media_image4.png
    Greyscale

Allowable Subject Matter
16.	If the rejection for a defective reissue declaration are overcome, then claims 16-22 would be in condition for allowance.
	Specifically, the prior art does not disclose or make obvious “the cable distribution device defining an axis of rotation about which the connector interface region and the drum rotate together in unison as the first fiber optic cable is paid off the drum” in combination with the other limitations of the claims.

Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Hetul Patel at (571) 272-4184, or the Central Reexamination Unit at (571) 272-7705.

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992